Citation Nr: 0416626	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for 
gastroesophageal reflux disease (claimed as a stomach 
condition).

2.  Entitlement to a compensable evaluation for chronic 
prostatitis.

3.  Entitlement to service connection for nephrolithiasis.

4.  Entitlement to service connection for bladder condition.

5.  Entitlement to service connection for otitis media 
(claimed as a right ear condition).

6.  Entitlement to service connection for joint pains.

7.  Entitlement to service connection for degenerative disc 
disease, lumbar spine (claimed as a back condition).

8.  Entitlement to service connection for a lung condition.

9.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from June 1974 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina.

As discussed more fully below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

In January 2004, the veteran testified in a Board hearing 
before the undersigned.  His testimony indicated that he 
received Social Security benefits.  (Transcript (T.) at p. 
6).  The Board could not locate these records in the 
administrative file, nor was it able to determine that any 
attempts were made to obtain these records.  SSA records must 
be sought and considered in the adjudication of the veteran's 
claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

The RO should contact Social Security 
Administration (SSA) and request a copy 
of any decision on the merits of the 
claim and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has made no decision or has 
no records, this should be documented in 
the record.  The attention of the SSA 
should be invited to 38 U.S.C.A. § 5106 
(West 2002).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




